960 So.2d 864 (2007)
PENZOIL-QUAKER STATE and Ace USA, Appellants,
v.
Harry COOPER, Appellee.
No. 1D07-1636.
District Court of Appeal of Florida, First District.
July 12, 2007.
Jennifer L. Hodges of Jennifer L. Hodges, P.A., Miami, for Appellants.
William F. Souza, North Miami Beach, for appellee.
PER CURIAM.
We conclude that the order of the Judge of Compensation Claims being appealed herein is nonfinal and nonappealable, and therefore dismiss the appeal for lack of jurisdiction. Because any error in the interlocutory ruling at issue can be adequately remedied on appeal, we decline appellants' suggestion that we undertake certiorari review.
APPEAL DISMISSED.
ALLEN, WOLF, and POLSTON, JJ., concur.